Lumpkin, J.
The judgment denying a rule absolute upon the mortgage foreclosure was, in effect, a judgment of nonsuit; and it was too late, after the expiration of the term at which it was rendered, to move to reinstate the plaintiff’s case because of error committed in the rendition of that judgment. The plaintiff should either have moved to reinstate during the term, or have filed a bill of exceptions within the time prescribed by law.

Judgment affirmed.

EL H. Dean, W. T. Crane and J. W. H. Underwood, for plaintiff.
J. B. Estes and Perry & Craiu, contra.